

117 HR 421 IH: Assuring You Uniform Dietary Assistance (AYUDA) Act of 2021
U.S. House of Representatives
2021-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 421IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2021Mr. Sablan (for himself, Mr. McGovern, Mrs. Carolyn B. Maloney of New York, Mr. Grijalva, Ms. Pingree, Ms. Norton, Mr. Butterfield, Ms. Lee of California, Mr. Schrader, Ms. Moore of Wisconsin, Ms. Meng, Ms. Chu, Ms. Schakowsky, and Mr. Courtney) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food and Nutrition Act of 2008 to treat the Commonwealth of the Northern Mariana Islands in the same manner as Guam is treated.1.Short titleThis Act may be cited as the Assuring You Uniform Dietary Assistance (AYUDA) Act of 2021.2.Amendments(a)DefinitionsSection 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012) is amended—(1)in subsection (r) by inserting the Commonwealth of the Northern Mariana Islands, after Guam, and(2)in subsection (u)(3) by inserting the Commonwealth of the Northern Mariana Islands, after Guam,.(b)Eligibility standardsSection 5 of the Food and Nutrition Act of 2008 (7 U.S.C. 2014) is amended—(1)in subsection (b) by inserting the Commonwealth of the Northern Mariana Islands, after Guam,, and(2)in subsection (c)—(A)in paragraph (1) by striking and Guam, and inserting Guam, and the Commonwealth of the Northern Mariana Islands,, and(B)in the last sentence by striking or Guam and inserting Guam, or the Commonwealth of the Northern Mariana Islands, and(3)in subsection (e)—(A)in paragraph (1)(B)—(i)in the heading by striking Guam. and inserting Guam and the Commonwealth of the Northern Mariana Islands.,(ii)in clause (i) by inserting and the Commonwealth of the Northern Mariana Islands after Guam, and(iii)in clause (ii) by inserting and the Commonwealth of the Northern Mariana Islands after Guam, and(B)in paragraph (6)(B) by inserting the Commonwealth of the Northern Mariana Islands, after Guam,.3.Effective dateThis Act and the amendments made by this Act shall take effect on October 1, 2021.